DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are currently pending in U.S. Patent Application No. 17/331,162 and an Office action on the merits follows.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-24 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,839,565 and U.S. Patent No. 11,107,190.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims of reference anticipate independent claims of the instant application.  For a more detailed mapping of the correspondence between limitations see the following table(s) below.  The conflicting claims are not patentably distinct from each other for the following reasons:
•	Instant claim(s) 1/13 and claim(s) 1/12 and 1/13 of reference respectively recite common subject matter;
•	Whereby instant claim(s), which recite the open ended transitional phrase “comprising”, do/does not preclude the additional elements recited by claims of the reference;
•	Whereby the elements of claim 1/13 are fully anticipated by claims of reference, and anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)). 
•	Elements of instant claim 13, are additionally anticipated by reference claim(s) 1 (and 1 respectively), in view of Obviousness type Double Patenting procedures as they relate to system/CRM and method claims of congruent scopes.

Instant Claims
Claims of Reference 10,839,565
Claim 1/13
An electronic device comprising:
a communication interface configured to receive artificial intelligence (Al) encoding data comprising image data and Al data;
Claim 1/12
An electronic device comprising: a communication interface configured to receive artificial intelligence (AI) encoding data, the AI encoding data generated by an AI down-scaling of an original image followed by an encoding;
one or more processors configured to: obtain the image data corresponding to an encoding result on a first image from the received Al encoding data;
one or more processors configured to: obtain image data corresponding to an encoding result on a first image from the received AI encoding data;
obtain the Al data related to an Al down-scaling of an original image to the first image from the received Al encoding data, the Al data comprising an index indicating first neural network (NN) setting information for the Al down-scaling; and
obtain AI data related to AI down-scaling the original image to the first image from the received AI encoding data, the AI data comprising a bitrate of the image data or a codec type used in the encoding; and
obtain a second image by decoding the obtained image data; and an input/output (I/O) interface,
obtain a second image by decoding the obtained image data; and an input/output (I/O) interface,
wherein the one or more processors are further configured to: control the I/O interface to transmit the second image and the Al data to an external apparatus,
wherein the one or more processors are further configured to:... control the I/O interface to transmit the second image and the AI data to the external apparatus,
wherein the index is used to select second NN setting information from among a plurality of second NN setting information for an Al up-scaling.
wherein the bitrate of the image data or the codec type are used to select first neural network (NN) setting information from among a plurality of first NN setting information for an up-scaling NN, wherein the external apparatus includes the up-scaling NN,

	

Instant Claims
Claims of Reference 11,107,190
Claim 1/13
An electronic device comprising:
a communication interface configured to receive artificial intelligence (Al) encoding data comprising image data and Al data;
Claim 1/13
An electronic device comprising:
a communication interface configured to receive artificial intelligence (AI) encoding data, the AI encoding data generated by an AI down-scaling of an original image followed by an encoding;
one or more processors configured to: obtain the image data corresponding to an encoding result on a first image from the received Al encoding data;
one or more processors configured to:  obtain image data corresponding to an encoding result
on a first image from the received AI encoding data;
obtain the Al data related to an Al down-scaling of an original image to the first image from the received Al encoding data, the Al data comprising an index indicating first neural network (NN) setting information for the Al down-scaling; and
obtain AI data related to AI down-scaling the original image to the first image from the received AI encoding data, the AI data comprising an index indicating first neural network (NN) setting information for the AI down-scaling; and
obtain a second image by decoding the obtained image data; and an input/output (I/O) interface,
obtain a second image by decoding the obtained image data; and an input/output (I/O) interface,
wherein the one or more processors are further configured to: control the I/O interface to transmit the second image and the Al data to an external apparatus,
wherein the one or more processors are further configured to: ... control the I/O
interface to transmit the second image and the AI
data to the external apparatus,
wherein the index is used to select second NN setting information from among a plurality of second NN setting information for an Al up-scaling.
wherein the index is used to select second NN setting information from among a plurality of second NN setting information for an up-scaling NN, wherein the external apparatus includes the up-scaling NN,

	
Dependent claims 2-12 and 14-24 of the instant application are similarly rejected on the grounds of nonstatutory double patenting as being unpatentable over the reference claims identified in U.S. Patent No. 10,839,565 and U.S. Patent No. 11,107,190, as claims of reference anticipate corresponding instant claims as illustrated in the table below (direct correspondence), in further view of Obviousness type Double Patenting procedures as they relate to system, method and CRM claims of congruent scopes.  

Instant application
Reference 10,839,565
Reference 11,107,190
Claim(s) 2/14
Claim(s) 2/13
Claim(s) 2/14
Claim(s) 3/15
Claim(s) 3/14
Claim(s) 3/15
Claim(s) 4/16
Claim(s) 4/15
Claim(s) 4/16
Claim(s) 5/17
Claim(s) 5/16
Claim(s) 5/17
Claim(s) 6/18
Claim(s) 6/17
Claim(s) 6/18
Claim(s) 7/19
Claim(s) 7/18
Claim(s) 7/19
Claim(s) 8/20
Claim(s) 1/12
Claim(s) 8/20
Claim(s) 9/21
Claim(s) 8/19
Claim(s) 9/21
Claim(s) 10/22
Claim(s) 9/20
Claim(s) 10/22
Claim(s) 11/23
Claim(s) 10/21
Claim(s) 11/23
Claim(s) 12/24
Claim(s) 11/22
Claim(s) 12/24

	


Allowable Subject Matter
	Claims 1-20 would be allowable if rewritten to overcome the Double Patenting rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (see notes above regarding Terminal Disclaimer).  References of record fail to serve in any obvious combination teaching each and every limitation as required therein.  Reference may also be made to that Notice of Allowance dated February 18, 2021 for parent application 17/098,907 now U.S. Patent No. 11,107,190.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669